Citation Nr: 1501442	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder other than depression.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1979 to February 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has an array of mental health diagnoses of record, to include depression.  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder, as well as separate consideration for depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2013 and July 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of service connection for an acquired psychiatric disorder other than depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is entitled to the presumption of soundness as there is no clear and unmistakable evidence that his depression pre-existed service and not noted on his entry examination.
	
2.  Resolving all doubt in the Veteran's favor, the Veteran's depression is related to his military service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, depression is proximately due to or the result of the Veteran's active military service.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

In his February 2011 VA Form 9, the Veteran asserts that he has suffered from depression since separation from service in 1982.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that service connection is warranted for depression.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's December 1978 entry Report of Medical Examination and Report of History are devoid of any psychiatric complaints or diagnoses.  His service treatment records (STRs) show that he was diagnosed with situational depression and suicidal ideation in January 1982.  The doctor opined that the Veteran had been depressed and non-functional on the job for three months.  The doctor indicated that the Veteran's depression was a function of his pre-existing personality disorder and recommended that he be discharged before more problems became manifest.

Post-service, the Veteran was afforded a VA examination in December 2009 to determine the etiology of his claimed psychiatric disorder.  The VA examiner diagnosed the Veteran with polysubstance dependence, major depressive disorder, bipolar affective disorder, PTSD, obsessive-compulsive disorder, personality disorder and antisocial personality disorder.  The VA examiner reported that the Veteran had a history of substance abuse and suicide attempts.  He opined that the Veteran suffered from a personality disorder that existed prior to military service.  The VA examiner also stated that the Veteran reported being beaten twice while in the military and developing posttraumatic stress disorder (PTSD) and depression after the second beating.  

In October 2013 VA obtained a medical opinion to determine whether there is clear and unmistakable evidence that the Veteran's personality disorder pre-existed his military service.  The VA examiner opined that there was no clear documentation supporting the contention that the Veteran exhibited symptoms of a personality disorder prior to military service.  The VA examiner added that it is very unusual to diagnose children and adolescents with personality disorders because the enduring personality disorder characteristics must be present for at least a year.  The Veteran was only 17 when he joined the military.

Another VA opinion was obtained in October 2014.  The VA examiner opined that there was no clear and unmistakable evidence that the Veteran had a psychiatric or personality disorder that pre-existed service.  The VA examiner stated that he was unable to provide an opinion as to whether the Veteran had a current psychiatric disorder that was at least as likely as not related to active service.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects or disabilities noted at the time of the examination, acceptance and enrollment, or where there is clear and unmistakable evidence that a disease or injury both existed prior to service and was not aggravated therein.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Here, no such condition was noted on entrance (38 C.F.R. 
§ 3.304(b)) and there is no clear and unmistakable evidence that a psychiatric disorder existed prior to service.  Thus, the Veteran is entitled to the presumption of soundness and he did not enter service with depression.

Thus, the remaining issue is whether there is a nexus between the Veteran's current depression and his military service.  In this regard, the Veteran has submitted a September 2008 letter from Mr. C., a clinician at the VA Medical Center (VAMC).  Mr. C. stated that he had worked with the Veteran for 10 years and believed the Veteran's depression was service-connected.  In support for this conclusion, Mr. C. explained that isolation and military service precipitated the Veteran's major depressive disorder.  He also cited the Veteran's on-going treatment for depression, anxiety, and substance abuse since separating from service.

There are no negative nexus medical opinions of record regarding direct service connection.  After weighing the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for depression are met.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for depression is granted.






REMAND

The Board notes that during the appeal period the Veteran has been diagnosed with a variety of psychiatric disorders including PTSD, obsessive-compulsive disorder, personality disorder, and antisocial personality disorder.  The Veteran submitted a statement in August 2008 where he argued that his current PTSD is attributable to being under the threat of potential combat with Iran while being stationed in the Indian Ocean.  Another examination is required to determine if the Veteran has a psychiatric disorder other than depression and the etiology of such disorder or disorders.

Additionally, regarding the PTSD aspect of the Veteran's claim, he did not receive adequate notice to satisfy the VA duty to notify as prescribed in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran has not been informed about the requirements for substantiating a claim for service connection for PTSD based on an in-service personal assault.  Thus, he must be provided this additional notice before deciding the acquired psychiatric disorder claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b)(1), 3.304(f)(4) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim of entitlement to service connection for PTSD, to include based on an in-service personal assault.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b)(1), 3.304(f)(4). 

2.  Schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder other than depression.  The VA examiner is requested to specifically diagnosis the following:

a) Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If he does, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an in-service stressor to include the Veteran's fear of hostile military or terrorist activity.  The requested opinion should take into consideration all relevant evidence from the Veteran's claim file including relevant treatment records.  The examiner should address the Veteran's August 2008 stressor statement that his traumatic event was the threat of military action by Iran while stationed in the Indian Ocean.  The examiner is also asked to consider the Veteran's May 2009 statement that being attacked in service caused his PTSD.

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder or depression, to include obsessive-compulsive disorder, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  
c) Offer an opinion on whether there was a disability resulting from a mental disorder that was superimposed upon the personality disorder in service.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  After completing the above development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


